Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated May 16, 2022.  Claims 1-20 are presented for examination. 
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Ryann Beck on May 23, 2022.

The application has been amended as follows: 

Claim 1	(Currently Amended) A proximity sensor system on a marine vessel, the system comprising:
	one or more proximity sensors, each at a sensor location on the marine vessel and configured to measure proximity of objects and generate proximity measurements;
	a memory storing a two-dimensional vessel outline of the marine vessel with respect to a point of navigation for the marine vessel;
	a processor configured to:
		receive the proximity measurements measured by the one or more proximity sensors on the marine vessel;
		from the received proximity measurements, identify four linearly-closest proximity measurements based on the two-dimensional vessel outline, including one closest proximity measurement in each of a positive X direction, a negative X direction, a positive Y direction, and a negative Y direction; 
		generate a most important object (MIO) dataset identifying the four linearly-closest 	proximity measurements; and 
wherein propulsion of the marine vessel is effectuated based at least in part on the MIO dataset.

Claim 2	(Currently Amended) The proximity sensor system of claim 1, wherein the one or more proximity sensors includes at least two proximity sensors, each at a different location on the marine vessel and imaging a different area around the marine vessel; and
	wherein the processor is further configured to, before identifying the four linearly-closest proximity measurements, translate the proximity measurements to a common reference frame with respect to the point of navigation for the marine vessel.

Allowance of the Claims
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation receive the proximity measurements measured by one or more proximity sensors on the marine vessel; from the received proximity measurements, identify four linearly-closest proximity measurements based on the two-dimensional vessel outline, including one closest proximity measurement in each of a positive X direction, a negative X direction, a positive Y direction, and a negative Y direction; and generate a most important object (MIO) dataset identifying the four linearly-closest proximity measurements of claim 1 and the corresponding limitations in claim 7, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches the combination of collecting proximity measurements, identifying the four linearly closes proximity measurements in the four claimed directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       

/TYLER J LEE/Primary Examiner, Art Unit 3663